Citation Nr: 1029864	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-30 498	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for deep vein thrombosis and superficial vein thrombophlebitis of 
the right lower extremity, effective from July 23, 1998 to August 
2, 2009.

2.  Entitlement to an initial evaluation in excess of 40 percent 
for deep vein thrombosis and superficial vein thrombophlebitis of 
the right lower extremity, effective from August 3, 2009.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1943 to February 1946, 
and from September 1950 to May 1951.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the RO which 
denied service connection for blood clots of the lower 
extremities.  The Board remanded the appeal for additional 
development in December 2003 and December 2006.  A hearing at the 
RO was held in October 2000, and at the RO before a member of the 
Board in March 2007.  In April 2007, the Board, in part, granted 
service connection for deep vein thrombosis and superficial vein 
thrombophlebitis of the right lower extremity.

By rating action in May 2007, the RO implemented the Board 
decision and assigned a 10 percent evaluation for the right leg 
disability; effective from July 23, 1998, the date of receipt of 
the Veteran's original claim.  38 C.F.R. § 3.400(b)(2) (2009).  
The Veteran disagreed with the evaluation assigned giving rise to 
this appeal.  In March 2009, a hearing was held at the RO before 
the undersigned member of the Board.  In April 2009, the Board 
remanded the issue for additional development.  Thereafter, in 
April 2010, the RO granted a 40 percent evaluation for deep vein 
thrombosis and superficial vein thrombophlebitis of the right 
lower extremity, effective from August 3, 2009, the date of the 
VA examination.  Regardless of the RO's actions, the issue 
remains before the Board because the increased rating was not a 
complete grant of the maximum benefits available.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

As noted, the Veteran testified in a Board hearing before the 
undersigned March 2009.  A copy of the hearing transcript has 
been associated with the claims file. 


FINDING OF FACT

On July 25, 2010 the Board was notified by the Department of 
Veterans Affairs Regional Office, Pittsburgh, Pennsylvania, that 
the appellant died in June 2010. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


